DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 26, 2022 has been entered.

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Jiang), US Patent Application Publication 2007/0199218 in view of Gai, US Patent Application Publication 20020007576.
Regarding claim 1, Jiang teaches an illuminated sign comprising: a plurality of sheets made of, for example, a transparent polymer, such as acrylate or PETG; wherein at least a first sheet (transparent plate 2, ¶0021 and 0023) and second sheet (transparent plate 10, ¶0029) are transparent and a third sheet (opaque plate 2, ¶0034) is opaque; the sheets (2 and 10) are arranged in parallel and spaced a distance from each other so that the sheets do not touch each other on either surface of the sheet, the first sheet (2) comprising a laser-etched image (groove 6, ¶0022) on a surface of the sheet; one of the first sheet or second sheet having a painted layer (convex strip 7 of a UV-curable translucent paste such as an UV-curable resin (e.g. acrylated urethane oligomer), a photo-initiator, a filler (e.g. silica) and colour pigments, ¶0022) and a frame (profile 23, figure 8G), wherein the frame (profile 23, figure 8G) comprises a plurality of inner channels (slots 18 and 19, figure 8G) to secure the acrylic sheets (transparent plates 10 and opaque plate 2) by aligning the acrylic sheets into the channels; and an LED light source (light source 4, ¶0020, 0023) secured within a channel (slots 18 and 19, figure 8G) of the frame (profile 23, figure 8G).  Jiang teaches the channels 18 and 19 are deeper than the other channels so as to receive the LED light source.

    PNG
    media_image1.png
    226
    582
    media_image1.png
    Greyscale

Jiang does not teach the frame has a minimum thickness of 3.5 inches or rectangular sheets. In addition, Jiang does not teach the first channel being deeper than the other channels, to secure the acrylic sheets by aligning the acrylic sheets into the channels at all four corners of the acrylic sheets; and an LED light source secured within the first channel of the frame and surrounding the first rectangular sheet along its outer edges on all four sides.
Gai teaches a luminous diffused light panel with low consumption and low thickness, useful for luminous signs. The panel comprising a plurality of rectangular sheets; wherein at least a first and second sheet 8 and 8’ are transparent and a third sheet 1 has an opaque coat or film thereon (¶0058); the sheets are arranged in parallel and spaced a distance from each other so that the sheets do not touch each other on either surface of the sheet. Gai also teaches a frame 9, wherein the frame 9 comprises a plurality of inner channels (figures 1, 4 and 5) to secure the sheets by aligning the sheets into the channels. The first channel is deeper than the other channel to receive sheet 1 and an LED light source (light source 2, ¶0057, figures 4-5). The LED light source 2 is secured within the first channel of the frame 9 and surrounding the first rectangular sheet 1 along its outer edges on all four sides, the light source 2 fully secured within the frame 9 so that it is not visible outside of the frame 9. (¶0054 and 0060).
[AltContent: arrow][AltContent: textbox (Deeper 1st channel with light source)]
    PNG
    media_image2.png
    410
    378
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    201
    411
    media_image3.png
    Greyscale

Since the applicant has not shown a frame having a minimum thickness of 2 inches is critical or provide an unexpected result. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the thickness of the frame taught by Jiang of any suitable dimensions such as 3.5 inches to accommodate the plurality of sheets since a change as a matter of design choice. Although Jiang teaches the plate 2 is shaped to correspond to e.g. a logo (¶0021), Jiang does not teach or preclude a specific shaped sheet.  It would  have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the sign taught by Jiang of any suitable shaped sheet such a rectangular as taught by Gai as a matter of design. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the LEDs of the sign taught by Jiang along one, two, three or four side edges of the sheet as taught by Gai (See claim 4) to provide a means to illuminate the sheets.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Jiang), US Patent Application Publication 2007/0199218 in view of Gai, US Patent Application Publication 20020007576 as applied to claim 1 above, and in further view of Scheve, US Patent 4715137.
Jiang teaches an additional plate of a transparent material is provided over the front surface of the plate. The (main) plate is thus protected from scratches, fingerprints, dirt and the like, which may cause light guided in the main plate to couple out, i.e. illuminate the said irregularities and render them all the more noticeable. (¶0007).
Jiang does not teach a protective layer.
Scheve teaches an illuminated display comprising a first sheet 12 with a clear protective coating/layer silk-screened or sprayed over the back surface 16.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention provide the illuminated sign taught by Jiang and Gai with a protective coating/layer as taught by Scheve to provide a means to protect the sheet from damage.



Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631